USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 95-1015                                    UNITED STATES,                                      Appellee,                                          v.                                   BERTIN A. ORTIZ,                                Defendant - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Francis J. Boyle, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                           Campbell, Senior Circuit Judge,                                     ____________________                               and Cyr, Circuit Judge.                                        _____________                                _____________________               George J. West, by Appointment of the Court, for appellant.               ______________               Zechariah  Chafee,  Assistant United  States  Attorney, with               _________________          whom Sheldon Whitehouse, United States Attorney, was on brief for               __________________          appellee.                                 ____________________                                  September 7, 1995                                 ____________________                    TORRUELLA,  Chief Judge.    Defendant  Bertin A.  Ortiz                    TORRUELLA,  Chief Judge.                                ___________          (Ortiz) appeals his sentence,  contending that the district court          impermissibly applied a  two-level adjustment in calculating  his          sentencing guideline  range  under the  United States  Sentencing          Guidelines  Manual (U.S.S.G.)    2K2.1 (Nov.  1994).   Finding no          error, we affirm.                                      BACKGROUND                                      BACKGROUND                    The  facts relevant  to this  appeal are  not disputed.          Ortiz  was  arrested when  he  tried  to sell  a  "streetsweeper"          shotgun   to  an   undercover  Drug   Enforcement  Agent.     The          streetsweeper  is  a  12-gauge,  semi-automatic  shotgun  with  a          twelve-round  revolving magazine  and  a folding  stock.   It  is          capable of firing all  twelve rounds in under three seconds.  The          gun is manufactured with an 18-inch barrel, but the barrel of the          gun seized from Ortiz had been sawed off so that it was less than          18 inches.   In addition, the  serial number of the  gun had been          obliterated.                    Ortiz pled  guilty to possession  of a firearm  with an          obliterated serial number, 18 U.S.C.   922(k), and possession  of          an  unregistered sawed-off  shotgun,  26 U.S.C.     5861(d).   At          sentencing,  the district  court calculated  Ortiz'  base offense          level to be 18, see U.S.S.G.   2K2.1, increased the offense level                          ___          two levels,  pursuant to the specific  offense characteristic for          possession of  a firearm with  an obliterated serial  number, see                                                                        ___          U.S.S.G.      2K2.1(b)(4),  and   subtracted  three   levels  for          acceptance  of  responsibility,  see  U.S.S.G.     3E1.1, thereby                                           ___                                         -2-          reaching an adjusted offense  level of 17.  The  court determined          that  Ortiz had a criminal  history category of  I, and therefore          that  the sentencing guideline  range was 24  to 30  months.  The          court sentenced Ortiz to 24 months' imprisonment.                                      DISCUSSION                                      DISCUSSION                    Ortiz   contends  that  the  district  court  erred  in          applying the two-level  specific offense characteristic  increase          under  U.S.S.G.   2K2.1(b)(4) ("If any firearm was stolen, or had          an  altered  or  obliterated   serial  number,  increase  by  two          levels.").    Ortiz argues  that  his situation  fits  within the          exception  contained in Note 12  of the Application  Notes to the          Commentary for   2K2.1.  Note 12 states:                      If  the defendant  is convicted  under 18                      U.S.C.   922(i), (j) or (k), or 26 U.S.C.                         5861(g)  or  (h)  (offenses  involving                      stolen  firearms  or ammunition),  and is                      convicted of no other offenses subject to                      this   guideline,   do   not  apply   the                      adjustment  in subsection  (b)(4) because                      the base offense  level itself takes such                      conduct into account.                    Ortiz concedes, as he must,  that the plain language of          Note  12 does  not  apply to  his case.    Although the  specific          offense  characteristic for  firearms with an  obliterated serial          number does not  apply to  Ortiz' conviction under    922(k),  it          does,  by  its  plain terms,  apply  to  his  conviction under             5861(d).  Ortiz argues, however, that a "fair reading" of Note 12          should include   5861(d).                    "As a general rule,  courts should strive to  apply the          guidelines  as  written, giving  full  force  and  effect to  the                                         -3-          Sentencing Commission's interpretive  commentary and  application          notes."  United States v.  Zapata, 1 F.3d 46, 47 (1st  Cir. 1993)                   _____________     ______          (citing  Stinson v. United  States, __ U.S. __,  113 S. Ct. 1913,                   _______    ______________          1915 (1993)).  We  have noted certain limited exceptions  to this          rule.   For  example, the  commentary may  be disregarded  if "it          violates   the  Constitution   or  a   federal  statute,   or  is          inconsistent  with,  or  a  plainly  erroneous  reading  of,  [a]          guideline."   Id.  (quoting Stinson,  113 S.  Ct. at  1915).   In                        __            _______          addition,   the  Commission's   suggested  interpretation   of  a          guideline  provision  may be  disregarded  if  it is  "arbitrary,          unreasonable, inconsistent with the guideline's text, or contrary          to law."  See id. (quoting United States v. Fiore,  983 F.2d 1, 2                    ___ __           _____________    _____          (1st  Cir.  1992), cert.  denied, __  U.S.  __, 113  S.  Ct. 1830                             _____  ______          (1993)).                    Ortiz  argues  that  elements  of both  of  his  crimes          already account for an obliterated serial number, and, therefore,          that  the reasons  underlying  the Commission's  exception of              5861(g) and (h) from the    2K2.1 specific offense characteristic          apply with equal force  to   5861(d).  Ortiz  apparently contends          that  it  is  arbitrary  and unreasonable  to  except  defendants          convicted under     5861(g) (unlawful to  "obliterate, remove, or          alter the serial  number or other  identification of a  firearm")          and (h) (unlawful  "to receive  or possess a  firearm having  the          serial number  or other  identification required by  this chapter          obliterated, removed, changed, or altered") from   2K2.1, but not                                         -4-          to  except  defendants convicted  under     5861(d) (unlawful  to          possess an unregistered firearm).                    Sections  5861(g)   and  (h)  both   proscribe  conduct          involving a firearm with  an obliterated serial number, precisely          the   same   conduct   which   warrants   the   specific  offense          characteristic adjustment  under    2K2.1.   Understandably,  the          Commission chose not to  apply the adjustment to  those offenses.          In  contrast,      5861(d)  makes  it  unlawful  to   possess  an          unregistered   firearm,  conduct   wholly  different   than  that          accounted for in   2K2.1.   On its face, the distinction  between             5861(g) and (h), on the one hand, and   5861(d), on the other,          is perfectly reasonable.                    Ortiz nevertheless argues that because it is illegal to          possess  a  firearm  with   an  obliterated  serial  number,  and          therefore impossible  to register such a  firearm, his conviction          under    5861 (d)  already  accounts for  the obliterated  serial          number, in  the same way that  it is accounted for  in    5861(g)          and  (h).   As  the government  points  out, however,  the serial          number of a firearm can be illegally removed or obliterated after          the firearm is registered with the National Firearms and Transfer          Record.    By  federal statute,  it  is  unlawful  to possess  an          unregistered   sawed-off  shotgun.    The  Commission  apparently          determined  that possession of  the same gun  with an obliterated          serial  number increases the seriousness  of the offense.   We do          not  find this  rule arbitrary  or unreasonable.   These  are two          distinct  offenses;  it is  one  thing  to  have an  unregistered                                         -5-          firearm and another thing to have an untraceable and unregistered                                               ___________          firearm.   "Since the sentencing  scheme that the  Commission has          devised for the offense of conviction is plausible as a whole and          not  inconsistent with statutory  law or constitutional precepts,          we  cannot substitute our  judgment for that  of the Commission."          Zapata, 1 F.3d at 49.          ______                    The  only  case cited  for direct  support by  Ortiz is          United States v. McDaniel, 550 F.2d 214 (5th Cir. 1977).  In that          _____________    ________          case the defendant was convicted of possession of an unregistered          firearm,  in violation  of     5861(d),  possession of  the  same          firearm  with an  obliterated serial  number, in  violation of             5861(h), and  transportation of the same  unregistered firearm in          interstate  commerce, in  violation of    5861(j).    The penalty          provision applicable to   5861 provides a maximum fine of $10,000          and/or  a maximum  prison sentence  of ten  years for  any person          convicted  under any  provision of    5861.   The  district court          sentenced defendant to  serve consecutive ten-year sentences  and          to pay  a fine  of $10,000  for each  of the  three counts.   The          question on appeal was "whether the total sentence can exceed the          statutory  maximum  when all  three  counts  relate to  the  same          firearm and the same transaction."  McDaniel, 550 F.2d at 218.                                              ________                    In reversing the sentence,  the McDaniel court began by                                                    ________          noting  that  Congress did  not intend  to  impose more  than the          statutory  maximum for "a single act that happened to violate two          separate provisions" of    5861.  Id. at 218-19  (quoting Rollins                                            __                      _______                                         -6-          v.  United States, 543  F.2d 574 (5th  cir. 1976)).   In language              _____________          relied on heavily by Ortiz, the court reasoned:                      [B]ecause  it was  unlawful to  possess a                      weapon with an obliterated serial number,                        5861(h), it  is impossible to  register                      it.   Therefore, possession of  a firearm                      with an obliterated serial number entails                      possession  of  an unregistered  firearm,                        5861(d),  and the  two fall  within the                      "single  act"  rationale  of Rollins  for                                                   _______                      purposes of   5871 sentencing.          Id. at 219.          __                    McDaniel  concerned  an   issue  of  statutory  maximum                    ________          sentences,  as  distinguished from  the  guideline  adjustment at          issue in  this case.  Even  if, arguendo, we were  to concur with                                          ________          the Fifth Circuit's conclusion that possession of a  firearm with          an obliterated  serial number  and possession of  an unregistered          firearm constitute a single act,  we have consistently held  that          "double  counting" is  often proper  under the guidelines.   See,                                                                       ___          e.g., Zapata, 1 F.3d at 47; United States v. Sanders, 982 F.2d 4,          ____  ______                _____________    _______          5 (1st Cir. 1992).1   Double counting is proper if it  is clearly          intended by  the Commission, and  the same factor  "reflects both          the  seriousness of an offense and the likelihood of a particular          defendant's recidivism."  Zapata, 1 F.3d at 49.                                    ______                    That a defendant might be convicted of possession of an          unregistered  firearm, and  have  his  guideline range  increased          because the serial number  of the gun had been  obliterated "does                                        ____________________          1  Ortiz also cites United States v. Clement, 471  F.2d 1253 (9th                              _____________    _______          Cir. 1972),  which also  involved the statutory  maximum sentence          under   5861, and is therefore inapposite for the same reasons as          McDaniel.          ________                                         -7-          not  seem   such  an  unusual  circumstance  as   to  escape  the          Commission's  attention."   Sanders,  1  F.3d  at  8.    This  is                                      _______          particularly   true   in  this   case   because   the  Commission          specifically excepted  certain conduct  from the  reach of the             2K2.1 adjustment, see    5861(g) and (h), and did not exclude the                            ___          conduct  at issue  in    5861(d).   Moreover,  in contrast  to             5861(g) and  (h), the conduct at  issue in    5861(d) is distinct          from that proscribed by the specific offense characteristic.  Cf.                                                                        __          United  States v.  Vincent,  20 F.3d  229,  241 (6th  Cir.  1994)          ______________     _______          (conviction for possession  of a firearm by an unlawful user of a          controlled  substance  held  to   be  an  underlying  offense  to          defendant's unlawful use or  carrying of a firearm during  and in          relation to a drug trafficking offense).                    Moreover, the increase for possession of an untraceable          firearm properly reflects both the seriousness of the offense and          the  likelihood  of a  particular  defendant's  recidivism.   The          serial number  is obliterated from  a gun  so that  it cannot  be          traced by  law enforcement.  The act is thus done in anticipation          that the  gun will  be used  in criminal  activity.   Hunters and          other recreational  gun users  have no  reason to  obliterate the          serial numbers from their guns.                    This is  manifestly not  a case where,  "through cross-          referencing,   it  might   be   thought   that  double   counting          unintentionally  resulted."    Sanders,  982  F.2d  at  4.    The                                         _______          guideline language in  this case  is clear and  explicit, and  we                                         -8-          find  no  justification for  fashioning  an  exception where  the          Commission has not.                                      CONCLUSION                                      CONCLUSION                    For  the foregoing  reasons,  defendant's  sentence  is          affirmed.          affirmed          ________                                         -9-